Citation Nr: 1008200	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  09-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear 
sensorineural hearing loss.

2.  Entitlement to an initial rating greater than 10 percent 
for low back pain, to include degenerative joint disease 
(DJD). 


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 2002 to April 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The Veteran had a hearing before the 
Board in September 2009 and the transcript is of record.

The low back issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his part.


FINDING OF FACT

Audiometric examinations correspond to a level II for the 
left ear and a level I for the right ear.


CONCLUSION OF LAW

An initial rating greater than 10 percent for unilateral 
hearing loss of the left ear is not warranted. 38 U.S.C.A. 
§§ 1155, 1160, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.383, 3.385, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in June 2005.  That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).   

Since the RO assigned the noncompensable disability rating at 
issue here for the Veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court of Appeals for Veterans Claims 
(CAVC or "the Court") held that, with respect to increased 
rating claims, section 5103(a) notice requires, at a minimum, 
that the Secretary notify the Veteran that, to substantiate a 
claim, the Veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in the severity of the disability and the effect the 
worsening has on the Veteran's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the Veteran is rated if entitlement to a higher 
disability rating would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability.

This decision was recently vacated by the Federal Circuit in 
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip 
op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), where the Federal Circuit 
held that notice need not be veteran specific, provide 
alternative diagnostic codes or ask the Veteran to submit 
evidence indicative of daily life impairment.  

To the extent the Federal Circuit opinion still requires 
additional duty-to-notify requirements for increased rating 
claims, such requirements are inapplicable to initial rating 
claims.  That is, for initial rating claims, where, as is the 
case for the hearing loss claim on appeal here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran an appropriate VA examination in 
2005 and 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's disability since he was last examined.  The Veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 and 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim. 

Increased Rating (Left Ear Hearing Loss)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's appeal for his left ear hearing loss originates 
from a rating decision that granted service connection and 
assigned the initial rating.  Staged ratings are appropriate 
in any increased-rating or initial rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, No., 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  As will be 
explained more thoroughly below, staged ratings are not 
appropriate here because the Veteran's disability stayed 
consistent throughout the appellate time frame.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for service-connected bilateral hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on puretone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 
Hearing loss disability is rated based on audiometry 
specified by regulation. Inasmuch as any private audiometric 
test is not in accordance with the regulatory specifications, 
it may not serve as the basis for the rating assigned.

The Veteran underwent VA audiology examinations in September 
2005 and, more recently in November 2008.   In September 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
10
LEFT
25
30
30
35
35

Average pure tone thresholds were 33 decibels in the left ear 
and 13 for the right ear. Speech recognition ability was 88 
percent in the left ear and 96 percent in the right ear. The 
Veteran is nonservice-connected in the right ear. 

In November 2008, pure tone thresholds, in decibels, were 
significantly different, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
10
LEFT
10
15
10
25
15

Average pure tone thresholds were 16 decibels in the left ear 
and 11 for the right ear. Speech recognition ability was 100 
percent bilaterally.  Again, the Veteran is nonservice-
connected in the right ear. 

The Board notes that the method for evaluating unilateral 
hearing loss was amended.  38 U.S.C.A. § 1160 was amended by 
the Veterans Benefits Act of 2002, Pub. L. 107-330, Title I, 
Section 103, 116 Stat. 2821, effective December 6, 2002.  
Under the prior version, the non-service connected ear would 
be considered "normal," i.e. assigned a Roman numeral 
designation of "I," for rating purposes unless there is 
profound deafness in that ear. In the amended version, the 
phrase "total deafness" in the nonservice-connected ear was 
changed to "deafness" and the non-service-connected ear is 
considered if the service-connected ear is 10 percent or more 
disabling.  

Here, the new law applies because the Veteran's claim was 
filed after December 2002, but the distinction in the law is 
irrelevant.  Even when considered, the proper assignment of 
the Veteran's right ear (applying the puretone decibel loss 
and percent of discrimination score to Table VI) is the Roman 
numeral designation of "I." See 38 C.F.R. § 4.85, Table VI.

The pertinent question, then, is the numerical designation 
for the left ear.  Applying the September 2005 examination 
results and by intersecting the column in Table VI for 
average puretone decibel loss falling between 0 and 41 with 
the line for percent of discrimination from 84 to 90, the 
resulting numeric designation for the left ear is level II.  
In contrast, applying the November 2008 examination results 
and by intersecting the column in Table VI for average 
puretone decibel loss falling between 0 and 41 with the line 
for percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is level I.

Even accepting the poorest auditory results, namely the 
September 2005 audiological examination results, a 
compensable rating would not be warranted. Under Table VI, 
level I and II hearing acuity combined equates to a 
noncompensable evaluation.  38 C.F.R. § 4.85, Table VI.  
Similarly, under Table VI, level I and I hearing acuity also 
equates to a noncompensable evaluation.  Id.

The Board notes that it also considered the alternative 
rating scheme for exceptional patterns of hearing impairment 
and found it inapplicable here.  See 38 C.F.R. § 4.86(a)-(b).

The Board finds noteworthy that VA outpatient treatment 
records during the appellate time period were completely 
silent as to any complaints or treatment for bilateral 
sensorineural hearing loss.  The Veteran further testified 
during his hearing before the Board in September 2009 that he 
is not currently prescribed a hearing aid for his hearing 
loss nor does he seek any ongoing treatment for his hearing 
loss.

In short, as was indicated above, rating hearing loss 
disability involves the mechanical application of rating 
criteria to the results of specified audiometric studies.  
Here, the Veteran's hearing loss improved from 2005 to 2008.  
Even accepting the Veteran's worst tested audiological 
results, however, the probative medical evidence does not 
show the Veteran's hearing loss has ever reached a 
compensable level at any point since separation from the 
military.  Considering the results of the VA examinations, 
entitlement to a compensable rating is denied

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hearing loss is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
hearing loss with the established criteria found in the 
rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his hearing loss.  Indeed, it does not appear from the record 
that he has been hospitalized at all for this disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran testified before the Board in September 2009 that he 
currently works as a social worker, requiring him to be in 
court a lot.  He testified that his hearing loss affects his 
ability to hear the proceedings in court.  The Veteran 
further testified that he watches television with the volume 
extremely high and cannot always make out words in a crowded 
room.  There is nothing in the record to suggest that the 
Veteran has lost work due to his disability.  The diagnostic 
criteria for hearing loss already contemplate some amount of 
occupational impairment.  There is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable rating for left ear 
sensorineural hearing loss is denied.




REMAND

The Veteran claims his low back pain is worse than currently 
rated. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was afforded VA examinations for 
his spine in September 2005 and, more recently, in February 
2009. At those times, the examiners both indicated the 
Veteran complained of pain, sometimes radiating into his 
legs, and limited motion.  Both examiners found evidence of 
degenerative joint disease on x-ray.  In February 2009, 
however, the physical examination findings of range of motion 
were considerably worse than in 2005.  The 2009 findings also 
differed in noting a visible muscle spasm and increased 
impairment occupationally and in daily chores.  Neither the 
2005 nor the 2009 examiner, however, did any neurological 
testing despite the Veteran's complaints of radiating pain. 

During the Veteran's hearing before the Board in September 
2009, the Veteran indicated his low back pain was constant 
and intermittently included radiating pain into his legs.  He 
further discussed occupational impairment and daily life 
impairment.  Specifically, the Veteran works as a social 
worker and is a foster parent, requiring some amount of 
physical activity with kids.  He testified it had become 
increasingly difficult to do lawn work and other chores 
around the house.  He further testified he cannot touch his 
toes or tie his shoes because of limited motion.

The Veteran also testified that he sees a private 
Chiropractor for back treatment on a regular basis.  These 
private treatment records are not currently in the claims 
folder and the RO should make efforts to obtain them.

In light of the Veteran's testimony of a worsened low back 
disability, neurological manifestations and identified 
missing treatment records, a new VA examination, to include a 
neurological examination, is indicated

The RO should also take this opportunity to obtain VA 
outpatient treatment records from February 2009 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VA Medical Center in Danville, 
Illinois from February 2009 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  Ask the Veteran to identify any and 
all medical providers currently providing 
him treatment for his spine disability and 
to provide a release form for each 
provider identified authorizing VA to 
obtain these records, to include the 
private chiropractor discussed at his 
September 2009 Board hearing.  Thereafter, 
the records should be requested specifying 
that actual treatment records, as opposed 
to summaries, must be provided.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented.

3.  After the above is complete and all 
records are obtained, to the extent 
possible, schedule the Veteran for an 
orthopedic and neurological examination 
for his spine disability, to include 
degenerative joint disease (DJD), to 
ascertain any and all current disabilities 
he has in connection with his lumbar spine 
condition and the current level of 
severity of each condition.  The examiner 
must conduct all necessary tests to 
ascertain the neurological and orthopedic 
manifestations, if any, of the Veteran's 
spine condition separating out any 
manifestations due to other non-service 
connected conditions if possible.  
Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiners should also comment on the 
overall affect his disabilities have on 
his employability and daily life.  The 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions.

4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the Veteran 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


